Citation Nr: 1725143	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of a rating for degenerative disc disease of the lumbar spine with limited motion ("lumbar spine disability") from 40 percent to 20 percent, effective November 3, 2008, was proper, to include entitlement to an increased rating.

2.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve sensory deficit, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve sensory deficit, left lower extremity.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a higher initial rate of special monthly compensation (SMC) for loss of use of a creative organ.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William R. Fisher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which decreased the rating for the lumbar spine disability from 40 percent to 20 percent effective November 3, 2008; granted service connection for sciatic nerve sensory deficits in the bilateral lower extremities, assigning 10 percent ratings effective August 28, 2008; granted service connection for erectile dysfunction, assigning a noncompensable (zero percent) rating effective August 28, 2008; granted entitlement to SMC based on loss of use of the creative organ; and denied entitlement to a TDIU.

In June 2014, the Board remanded the case for the scheduling of a videoconference hearing at the RO.  The Veteran subsequently testified at a videoconference hearing before the undersigned in October 2016 and a transcript of that hearing is of record.  

The issues of whether a rating reduction was proper for the lumbar spine disability, to include entitlement to an increased rating; increased ratings for sciatic nerve sensory deficits of the bilateral lower extremities and erectile dysfunction; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is already in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for higher SMC based on loss of use of a creative organ are not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special Monthly Compensation (SMC) is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a specific value that is adjusted annually, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k). 

Here, the Veteran is currently in receipt of SMC for loss of use of a creative organ based upon the grant of service connection for erectile dysfunction.  The law does not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined by statute and are not subject to the Board's discretion; rather, the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that because this issue is being decided based on law and not the facts of this case, the notice and assistance requirements of The Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  VA's General Counsel has held that the VCAA is not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).


ORDER

Entitlement to a higher initial rate of SMC for loss of use of a creative organ is denied.


REMAND

Unfortunately, another remand is required on the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his lumbar spine disability and sciatica of the bilateral lower extremities in June 2009, and he was most recently examined for erectile dysfunction in November 2008.  There is evidence that the disabilities have increased in severity since that time.  In the October 2016 Board hearing, the Veteran testified that his ability to walk was worse than it was at the time of his 2009 VA examination, and he had started using a back brace, TENS unit, and cane to help his back pain.  He also testified that his erectile dysfunction was the worst it had ever been and that his wife had divorced him.  Thus, due to evidence of worsening symptomatology, the Board finds that new VA examinations of the lumbar spine, bilateral lower extremities, and erectile dysfunction are necessary.

In addition, outstanding VA treatment records are necessary before adjudication of the claims.  The appeal period for these claims is from August 2008.  The Veteran testified in the Board hearing that he was seen at VA ever six months for treatment.  However, the most recent VA treatment records associated with the claims file are dated in August 2012.  As such, the outstanding VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Finally, with regard to the issue of entitlement to a TDIU, any decision on the increased rating claims being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from August 2012 to present.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the current level of severity of the service-connected lumbar spine disability and sciatic nerve sensory deficits of the bilateral lower extremities.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

In discussing the severity of the lumbar spine and sciatica, the examiner should describe the ranges of motion, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected erectile dysfunction.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

The examiner should include a description of any treatment associated with the Veteran's erectile dysfunction; the extent, duration, and frequency of this treatment; and the results of the treatment. 

The examiner should also identify any other symptoms related to the Veteran's erectile dysfunction and/or penile deformity. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


